Citation Nr: 1704103	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis, to include as secondary to service-connected asthma and sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue has been remanded multiple times by the Board in January 2004, November 2010, September 2012, June 2013, December 2013, August 2014, April 2015 and May 2016.


FINDING OF FACT

The Veteran's bronchitis did not have its onset in service, is not otherwise related to service, and is not proximately due to or aggravated by her service-connected asthma or sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bronchitis on a direct or secondary basis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has chronic bronchitis that first manifested in service.  Alternatively, she contends that her service-connected asthma and sinusitis have caused or aggravated her chronic bronchitis.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Furthermore, service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310.  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the evidence shows that the Veteran has had a current diagnosis of bronchitis during the appeal period, and that she had acute bronchitis in service.  See January 2000 Medical Treatment Record; see also December 1987 Service Treatment Record.  She is also service-connected for asthma and sinusitis.  Thus the first two elements are met with respect to direct and secondary service connection, and the crux of the case rests with establishing a nexus.
 
Regarding service connection on a direct basis, the July 2001 VA examiner was unable to furnish a nexus opinion, and the August 2011, August 2013, March 2014, October 2014 and November 2015 VA medical opinions are inadequate.  However, in June 2016, a VA physician rendered an opinion based upon consideration of the Veteran's pertinent medical history, her lay assertions and her current complaints, and the opinion provides detail sufficient to allow the VA to make a fully informed determination.  Specifically, the June 2016 VA examiner acknowledged the acute episode of bronchitis in service as well as three years after military separation and over the next few years, but ultimately opined that it was less likely than not that the Veteran's current chronic bronchitis disorder had its onset in or was otherwise the result of service.  Specifically, the examiner explained that that "[t]here is NO RELATIONSHIP of her case of acute bronchitis while in service in 1987 to any other of her cases of bronchitis subsequently," because generally each episode of acute bronchitis is its "own unique occurrence and not causally related to other cases of acute bronchitis."  The examiner further stated that in the "case of infectious causes, episodes of acute bronchitis are generally due to a new exposure to a given infectious agent, which then resolves until another infectious agent can cause another episode."  The examiner also highlighted the fact that there was no evidence of any acute bronchitis since 2001, and that pulmonary function tests showed in 2014 showed no airway obstruction, and in chronic bronchitis there is evidence of obstruction in the airways.
Regarding secondary service connection, the June 2016 VA examiner opined that it was less likely than not that the Veteran's bronchitis was proximately due to or aggravated by her service-connected sinusitis or asthma.  In support of his opinion, the examiner explained that bronchitis is caused by inflammation of the bronchi due to an upper airway infection.  He further reported that because neither sinusitis nor asthma was known to cause the upper airway to become infected, there is no relationship between her episodes of acute bronchitis and her service-connected asthma or sinusitis.  Finally, he emphasized that her lack of current acute (or chronic) bronchitis is evidence in and of itself of a lack of aggravation by the Veteran's service-connected disabilities.
Again, the Board finds these opinions highly probative, as they are based on a full review of the relevant facts of the Veteran's case and contain detailed rationale. 
There is no competent opinion to the contrary.  In this regard, the evidence does not reflect that the Veteran is qualified through specialized education, training, or experience to offer an etiological opinion.  Therefore, she is not competent to render a nexus opinion, and her statements in this regard are afforded no probative value.  
Additionally, to the extent an October 2008 buddy statement notes attributes the Veteran's bronchitis to use of medications, there is no indication of record that Ms. S.M. is qualified through specialized education, training, or experience to render such an opinion.  Moreover, her opinion is based on an inaccurate factual premise, namely the Veteran's "frequent reoccurring of bronchitis," when in fact the record reflects no indication of any episode of acute bronchitis since 2001.  For these reasons, Ms. S.M.'s statement is afforded no probative value.

In conclusion, there is no competent medical evidence of record connecting the Veteran's bronchitis to service or to her service-connected asthma or sinusitis.  As such, service connection for bronchitis must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bronchitis, to include as secondary to service-connected asthma and sinusitis, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


